Status under America Invents Act
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based on Prior Art
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 21-34, 38-40, and 43-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Kuo et al (US 6,607,382) in view of Funt (US 5,842,860).
Kuo et al disclose in Figures 7 and 8, for example, an orthodontic appliance 20 for repositioning a patient’s teeth (e.g. column 10, lines 12-19) having an agent controlled release reservoir 60 that is capable of use as a usage indicator.    The controlled release reservoir/usage indicator includes a chemical agent 15 that is configured to be exposed to the liquid/moisture within a patient’s mouth and a rate controlling membrane/coating 62 covering the agent and configured to control the exposure of the liquid/moisture (note column 12, lines 51+)(additionally it is noted that the Kuo et al membrane/coating 62 is equivalent to applicant’s coating/membrane 202 – Figures 2A-2C).   As with applicant’s disclosed invention, the amount of chemical agent 15 remaining in/encapsulated below coating 62 is indicative of the amount of time the appliance has been worn.  
 In regard to the limitation requiring that the reservoir have a bottom layer between the shell and the agent within the reservoir Funt teaches for a similar dental mouthpiece with tooth receiving cavities and having a reservoir 18 for delivering agents (column 3, lines 48-61) at a controlled rate (column 3, lines 30-35) that it is desirable to encapsulate the reservoir 18 in a housing that is separate and distinct from the mouthpiece so that the agent may be readily replaced when empty (note particularly column 8, lines 1-9).  To have formed the Kuo reservoir 60 as separate and distinct element (with “bottom layer”) from the mouthpiece 20 so that the treating agent could be easily replaced as taught by Funt would have been obvious to one of ordinary skill in the art at the time of the invention.
In regard to the limitations that the agent is “configured to activate upon exposure to liquid contents within the patient’s mouth” to provide “a visual estimation of an amount of time” (claims 1 and 33) and “having a color” (claim 26), Kuo et al indicate for the Figure 13 embodiment that if the agent 15 has a high enough density that it is visible (column 14, lines 55-58), but doesn’t explicitly indicate that the agent changes color (or has a color – claim 26).   Funt, however, for a similar dental mouthpiece with tooth receiving cavities and having a reservoir 18 for delivering agents (column 3, lines 48-61) at a controlled rate (column 3, lines 30-35) teaches that it is desirable for the agent being delivered “be colored to be more easily seen through the wall of the container” so that “the patient can visually check the quantity of the active agent in the container 18” (column 5, line 64 – column 6, line 4).  To have colored the agent 15 in Kuo et al so that it may be more easily seen and the amount remaining in the reservoir visually determined would have been obvious to one of ordinary skill in the art at the time of applicant’s invention in view of the teaching by Funt.  Moreover, particularly with regard to claim 46, it is noted, as with applicant’s device, as “the content is emptied, the content color diminishes in brightness and value” (applicant’s written description paragraph [0040]).
In regard to claims 25, 26 and 34, the opening in Figure 8, as well as the pores within the rate controlling membrane/coating 62 of Kuo et al meet the “aperture” terminology as used by applicant in the present claims.  In regard to claims 28, 29 note column 12, lines 58-60. In regard to claim 30, the selection of a common plastic material for the plastic material of the Kuo et al layer would have been obvious to one of ordinary skill in the art.  In regard to claim 32, to have colored the colored agent of Kuo et al/Funt with a conventional dye would have been obvious to one of ordinary skill in the art.  In regard to claim 38, note column 3, lines 65-66.  In regard to claim 39, note column 13, lines 22-24.  In regard to claim 40, note column 5, lines 64-67 of Funt.

Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Kuo et al (US 6,607,382) in view of Funt (US 5,842,860) as applied above and in further view of Willison et al (US 2004/005277).
In regard to claim 41, Willison et al for a similar dental mouth piece teaches that it is desirable to dispense “enzymes which inhibit the formation of plaque” (paragraph [0105]; see also paragraph [0105]).  To have included enzymes which inhibit the formation of plaque in the treatment agent 15 (note column 10 , lines 39-49) of Kuo et al would have been obvious to one of ordinary skill in the art at the time of applicant’s invention in view of the teaching of Willison et al.
Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Kuo et al (US 6,607,382) in view of Funt (US 5,842,860) as applied above and in further view of Brizzolara et al (US 5,236,355).
Brizzolara et al teach that it is desirable to apply immune reagents (column 2, line 32) to a patient’s oral tissues.  To have included immune reagents in the treatment agent 15 (note column 10 , lines 39-49) of Kuo et al would have been obvious to one of ordinary skill in the art at the time of applicant’s invention in view of the Brizzolara et al teaching.

Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 21-34, 38-40, and 43-47 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over 
claims 1-32 of U.S. Patent No. 7,553,157, 
claims 1-27 of U.S. Patent No. 7,854,609, 
claims 1-16 of U.S. Patent No. 7,878,801,
claims 1-19 of U.S. Patent No. 8,899,976,
claims 1-20 of U.S. Patent No. 9,730,769, and 
claims 1-20 of U.S. Patent No 10,154,889.

Although the conflicting claims are not identical, they are not patentably distinct from each other because the presently claimed invention would have been obvious to one of ordinary skill in the art in view of patented inventions of ‘157, ‘609, ‘801, ‘976, ‘769, ‘889.  The pending claims are broader/obvious variations of the subject matter previously patented and do not include any patentably distinct limitations that have not been previously set forth in the previously patented claims.  For example with regard to ‘157, the patented claim 1 sets forth an “appliance” which one of ordinary skill in the art would readily recognize as the currently claimed “shell” and a “compliance indicator” which includes a “colorant” (the currently claimed “agent”) and a “layer” (note patented claims 10 and 12).  In regard to ‘609, note patented claim 1 sets forth an “appliance” (not patentably distinct from the currently claimed “shell”) and a “wear indicator” (not patentably distinct from the currently claimed “usage indicator”) wherein the indicator includes a colored agent (patented claim 7, 16) and an active indicator layer (not patentably distinct from the currently claimed layer).  In regard to ‘801, patented claim 1 sets forth an “appliance” (not patentably distinct from the currently claimed “shell”) and a “compliance indicator” (not patentably distinct from the currently claimed “usage indicator”) wherein the indicator includes a colored agent and a layer covering the agent (patented claims 7 and 8).   In regard to ‘976, patented claim 1 sets forth an “appliance” (not patentably distinct from the currently claimed “shell”) and a “release agent receptacle” (not patentably distinct from the currently claimed “usage indicator”) wherein the indicator includes a colored agent (claim 5) and a layer covering the agent (the receptacle wall/outer portion patented claim 1).  In regard to ‘769, patented claim 1 sets forth an “appliance” (not patentably distinct from the currently claimed “shell”) and a “release agent receptacle” (not patentably distinct from the currently claimed “usage indicator”) wherein the receptacle includes a colored agent (claims 4 and 7) and a layer covering the agent (outer portion top surface patented claim 1).   In regard to ‘889, patented claim 1 sets forth an “appliance” (not patentably distinct from the currently claimed “shell”) and a “controlled release coating” (not patentably distinct from the currently claimed “usage indicator”) wherein the indicator includes a colored agent (patented claim 12) and a coating/layer covering the agent (patented claim 1).  

Response to Applicant’s Remarks
Applicant’s amendment and remarks submitted March 2, 2022 have been carefully considered and addressed in the modified grounds of rejection above.  More particularly, the secondary reference to Funt reasonably teaches to one of ordinary skill in the art the newly amended reservoir top and bottom layer limitations.

Allowable Subject Matter
Claim 47 would be allowable if rewritten in independent form to include all of the limitations of the base claim upon which it depends and upon the filing of t a terminal disclaimer to overcome the double patenting rejection above.





Action Made Final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-47122-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712